                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                              WICHITA FALLS DIVISION

ERSKIN RIVERS,                                §
TDCJ No. 01369061,                            §
                                              §
         Plaintiff,                           §
                                              §
v.                                            §     Civil Action No. 7:18-cv-00120-M-BP
                                              §
KEVIN SCHIWART,                               §
                                              §
         Defendant.                           §

         AMENDED ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE

         The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case. Defendant filed objections on March 28, 2019. The District Court reviewed the

proposed Findings, Conclusions, and Recommendation de novo. Finding no error, the Court

ACCEPTS the Findings, Conclusions, and Recommendation of the United States Magistrate

Judge.

         The Court therefore DISMISSES without prejudice Plaintiff’s claims asserted against

Defendant in his official capacity for lack of subject matter jurisdiction; DENIES Defendant’s

Motion to Dismiss (ECF No. 10) for failure to state a claim as asserted against Defendant in his

individual capacity; and otherwise DENIES without prejudice Defendant’s Motion to Dismiss

(ECF No. 10).

         SO ORDERED this 24th day of April, 2019.
